UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: 000-51747 Commission File Number VIOSOLAR INC. (Exact name of registrant as specified in its charter) n/a (Translation of Registrant’s name into English) Alberta, Canada (Jurisdiction of incorporation or organization) Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece (Address of principal executive offices) Jacqueline Danforth 5614E Burbank Road SE, Calgary AB T2H 1Z4 Tel: (403) 693-8004Fax:(403) 272-3620 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title ofclass Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Exchange Act: Title ofclass n/a Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the close of the period covered by the annual report. 18,382,500 common shares outstanding as of July 31, 2010 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X] Other [] International Financial Reporting Standards as issuedby the International Accounting Standards Board [] If“Other”has been checked in response to the previous questions, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [] Item 18 [] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] TABLE OF CONTENTS Introduction 2 Measurement and Currency 2 Forward-looking Statements 2 PART I Item 1. Identity of Directors, Senior Management and Advisors 4 Item 2. Offer Statistics and Expected Timetable 4 Item 3. Key Information 4 Risk Factors 4 Item 4. Information on the Company 11 Item 4A. Unresolved Staff Comments 14 Item 5. Operating and Financial Review and Prospects 14 Item 6. Directors, Senior Management and Employees 17 Item 7. Major Shareholders and Related Party Transactions 21 Item 8. Financial Information 22 Item 9. The Offer and Listing 22 Item 10. Additional Information 23 Item 11. Quantitative and Qualitative Disclosures about Market Risk 27 Item 12. Description of Securities Other than Equity Securities 27 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 28 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 28 Item 15T. Controls and Procedures 28 Item 16. [Reserved] 29 Item 16A. Audit Committee Financial Expert 29 Item 16B. Code of Ethics 29 Item 16C. Principal Accountant Fees and Services 29 Item 16D. Exemptions from the Listing Standards for Audit Committees 30 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 30 Item 16F. Change in Registrant’s Certifying Accountant 30 Item 16G. Corporate Governance 30 PART III Item 17. Financial Statements 31 Item 18. Financial Statements 31 Item 19. Exhibits 32 Signatures 33 1 Introduction As used in this annual report, the terms "we", "us" and "our" and “Company” mean Viosolar Inc., unless otherwise indicated. You should rely only on the information contained in this Annual Report. We have not authorized anyone to provide you with information that is different. The information in this Annual Report may only be accurate on the date of this Annual Report or on or as at any other date provided with respect to specific information. Measurement & Currency Certain of the transactions undertaken by the Company for fiscal years 2010, 2009, 2008 and 2007 were in Euros and certain of the transactions for fiscal year 2006 were in Canadian dollars (“CDN”).Therefore this annual report contains conversions of certain amounts from both Euros and Canadian dollars into United States dollars based upon the exchange rate in effect at the end of the month or of the fiscal year to which the amount relates, or the exchange rate on the date specified.For such purposes, the exchange rate means the nominal rate for the United States dollar from the Bank of Canada and the nominal rate for the United States dollar from the European Central Bank.These translations should not be construed as representations that the Canadian dollar or Euro amounts actually represent such United States dollar amounts or that Canadian dollars or Euros could be converted into United States dollars at the rate indicated or at any other rate.These exchange rate tables illustrate the US dollar equivalent of one Canadian dollar or one Euro. The nominal rate for a Canadian dollar as of March 10, 2011 was US$1.011, and the nominal rate in Euros as of March 10, 2011 was US$1.313 The high and low noon nominal exchange rates in Canadian (“CDN”) dollars and Euros for each month during the previous six months: February 2011 January 2011 December 2010 November 2010 October 2010 September 2010 High for period ($CDN) Low for period ($CDN) High for period (Euros) Low for period (Euros) The average noon nominal rate for each of the five years ended July 31, calculated by using the average of the exchange rates on the last day of each month during the period: July 31, $CDN Average for period Euros Average for period Cautionary Statement Regarding Forward-Looking Information Except for the statements of historical fact contained herein, some information presented in this annual report constitutes forward-looking statements as that term is defined in Section 27A of the United States Securities Act of 1933 and Section 21E of the United States Securities Exchange Act of 1934.These statements relate to future events or our future financial performance.When used in this annual report, the words "estimate", "project", "believe", "anticipate", "intend", "expect", "predict", "may", "should", the negative thereof or other variations thereon or comparable terminology are intended to identify forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of our company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include those discussed in the section entitled "Risk Factors". 2 Although we have attempted to identify important factors that could cause actual results to differ materially, there may be other factors that cause actual results not to be as anticipated, estimated or intended.There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Accordingly, prospective investors should not place undue reliance on forward-looking statements.The forward-looking statements in this annual report speak only as to the date hereof.We do not undertake any obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. 3 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable for annual reports. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable for annual reports. ITEM 3.KEY INFORMATION Selected Financial Data The financial statements and summaries of financial information contained in this annual report are reported in United States dollars unless otherwise stated.All such financial statements have been prepared in accordance with United States generally accepted accounting principles. The following tables summarize selected financial data for our Company prepared in accordance with United States generally accepted accounting principles for the years ended July 31, 2010, 2009, 2008, 2007 and 2006.The information in the table was extracted from the financial statements and related notes included in this annual report and the reports that were previously filed and should be read in conjunction with such financial statements. For the Years Ended July 31, (US$) Operating Revenues Nil Nil Nil Nil Nil Operating Income (loss) fromContinuing Operations ) Other Income (expense) - - Net Income (loss) from discontinued operation, net of tax ) - - - Net Income (loss) Net Income (loss) from Operations per share ) Net Income (loss) from Discontinued operations per share ) ) - - - As at July 31, (US$, except number of common shares issued and outstanding) Total Assets Total Stockholders' Equity (Deficit) Attributable to Viosolar Shareholders ) Attributable to Subsidiary Minority Interest - Capital Stock Number of Common Shares Information on the exchange rate differentials between the US and Canadian dollars are provided in the introductory section of this Form 20-F, under Measurement and Currency, on page 2. Capitalization and Indebtedness Not Applicable. 4 Reasons for the Offer and Use of Proceeds Not Applicable. Risk Factors The information included in this annual report includes, or is based upon, estimates, projections or other forward-looking statements.Such forward-looking statements include any projections or estimates made by us and our management in connection with our business operations.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes significantly, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other forward-looking statements involve various risks and uncertainties as outlined below.We caution the reader that important factors in some cases have affected and could affect actual results in the future, and cause actual results to differ from the results expressed in any such estimates, projections or other forward looking statements.Prospective investors should consider carefully the risk factors set out below. Risks Relating to Our Financial Condition and Business We are a development stage company, subject to all the risks of a new business, which may include failure and the loss of your investment. While our Company has been incorporated since 2004, we are still a development stage company and have not yet commenced significant revenues or any revenues.Our prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies seeking to acquire or establish new business opportunities.We are an international renewable energy source company.Our Company is based in Athens, Greece. Viosolar’s planned operations involve large-scale investments in grid-connected photovoltaic Parks with photovoltaic (“PV”) arrays for production of electricity, in suitable locations in South and South East European Union Countries.We are in the process of attempting to secure licenses for these solar parks through in-house applications and land leases/acquisitions, purchasing of existing licenses or companies holding such licenses, or joint ventures with existing license holders. Our initial objective is to build and operate photovoltaic parks of up to 20MW total installed capacity, commencing in Greece.In addition to Greece, our target markets are Bulgaria, Romania, Kosovo, Cyprus, Italy, Spain, Portugal, and France.Our Company also continues to assess the viability of other alternative energy projects to complement our green energy mandate. During the fiscal year ended July 31, 2009, we acquired an 85% interest in a Greek company, Energiaki that is involved in the operations of solar parks, holds licenses for further development of solar parks and consults to other potential licensees for solar parks in Greece.As at the date of the filing of this annual report we agreed with the 15% shareholders of Energiaki to rescind the July 23, 2009 acquisition effective July 31, 2010, having been unable to raise the required funding for the Energiaki project.We currently have one property which we believe will be suitable for the construction of a solar project, however, unless we can raise funding this project will not progress. Since we have not yet generated any revenue, and may never do so, investors take the risk that our new business may never be able to make a profit or take a very long time to do so. These risks include, but are not limited to:(a) the risk that we may have insufficient funds to effectively execute our business plan, in which case our Company would likely fail and investors would lose all of their investment; (b) the risk that our Company secures an insufficient number of leased properties for our solar energy modules and that insufficient revenues are generated to ever make our Company profitable, in which case, our Company would likely fail and investors would lose all of their investment; (c) the risk that our management proves ineffective at marketing solar energy, in which case, our Company would likely fail and investors would lose all of their investment; and (d) the risk that our management does not effectively manage cash flows and that our Company goes out of business as a result, in which case, our Company would likely fail and investors would lose all of their investments. 5 We have no contracts as a solar energy provider and have no sales activities for the provision of solar energy; we expect that obtaining significant contracts for the provision of solar energy will not occur for some time. We were unable to successfully finance the Energiaki project and therefore have no current contracts as an energy provider and no sales to report.We will be required to raise funding to pursue any sort of development on our current property and there can be no assurance we will be successful in doing so.Therefore any investors should consider this fact when making an investment in our Company as we cannot currently predict if we will ever be able to enter into any contacts for the provision of solar energy. Contracts involving government agencies are subject to the government's authority to unilaterally cancel or modify the contracts. Contracts involving government agencies may be terminated or modified at the convenience of the agency.Other risks include potential disclosure of our confidential information to third parties and the exercise of "march-in" rights by the government.March-in rights refer to the right of a government agency to require us to grant a license to the technology to a responsible applicant or, if we refuse, the government may grant the license itself. The government can exercise it’s march-in rights if it determines that action is necessary because we fail to achieve practical application of the technology or because action is necessary to alleviate health or safety needs, to meet requirements of federal regulations or to give Greece industry preference. A significant reduction or elimination of government subsidies and economic incentives or change in government policies may have a material adverse effect on our business and prospects. Demand for our products depends substantially on government incentives aimed to promote greater use of solar power. In many countries in which we are currently, or intend to become, active, the PV markets, particularly the market of on-grid PV systems, would not be commercially viable without government incentives. This is because the cost of generating electricity from solar power currently exceeds, and we believe will continue to exceed for the foreseeable future, the costs of generating electricity from conventional or certain non-solar renewable energy sources. The scope of the government incentives for solar power depends, to a large extent, on political and policy developments relating to environmental concerns in a given country, which could lead to a significant reduction in or a discontinuation of the support for renewable energies in such country. Federal, state and local governmental bodies in many of our key potential markets, most notably Greece, Germany, and Spain, have provided subsidies and economic incentives in the form of rebates, tax credits and other incentives to end users, distributors, system integrators and manufacturers of solar power products to promote the use of solar energy in on-grid applications and to reduce dependency on other forms of energy. These government economic incentives could be reduced or eliminated altogether. In particular, political changes in a particular country could result in significant reductions or eliminations of subsidies or economic incentives. Electric utility companies that have significant political lobbying powers may also seek changes in the relevant legislation in their markets that may adversely affect the development and commercial acceptance of solar energy. A significant reduction in the scope or discontinuation of government incentive programs, especially those in our target markets, could cause demand for our products and our revenue to decline, and have a material adverse effect on our business, financial condition, results of operations and prospects. The state of the political and economic environment, particularly in Greece, significantly affects our performance. The initial focus of the implementation of our business plan is in Greece. As a result, the state of the Greek economy significantly affects our future financial performance and our ability to raise additional capital. Additionally, our future performance may be affected by the economic conditions and levels of economic activity in other countries in which we plan to operate particularly Portugal and Spain. Consequently, an economic slowdown, a deterioration of conditions in Greece or other adverse changes affecting the Greek economy or the economies of other countries in which we plan to operate, could result in, among other things, higher costs associated with and/or greater difficulty in obtaining financing, which could adversely impact our business, financial condition, cash flows and results of operations. Moreover, the political environment both in Greece and in other countries in which we plan to operate may be adversely affected by events outside our control, such as changes in government policies, EU Directives in the energy sector and other areas, political instability or military action affecting Europe and/or other areas abroad and taxation and other political, economic or social developments in or affecting Greece and the countries in which we may plan to expand. 6 Failure to build or operate our solar energy parks successfully would adversely impact our business and financial condition. We plan to operate and further develop solar energy parks.Purchasing and leasing land, acquisition of licenses, construction, management, operations and testing of solar energy parks, which have not yet been built, will require a substantial investment of capital, currently estimated by us to be approximately $40million Euros (approximately USD$55.2 million as at March 1 2011), which we intend to fund with the net proceeds from debt or equity offerings, or other funding avenues that our Company may deem acceptable.The successful completion and operation of solar energy parks will require substantial engineering resources and will be subject to significant risks, including risks of cost overruns and delays, and the possibility that the solar energy parks may never be completed or operational.We may never be able to operate solar energy parks in high volume, make planned process and equipment improvements, attain projected manufacturing yields or desired annual capacity, obtain timely delivery of equipment to build the solar energy parks or hire and train the additional employees and management needed to operate the solar energy parks.We also may face insurmountable challenges or incur unforeseen expense as when we try to achieve performance results from our planned solar energy parks.Failure to meet our development objectives could materially and adversely affect our business, results of operations and financial condition. Our future success depends on retaining our existing management and hiring and assimilating new key employees and our inability to attract or retain key personnel would materially harm our business and results of operations. Our success depends on the continuing efforts and abilities of our current officers and directors.Our success also will depend, in part, on our ability to attract and retain additional highly skilled employees, including management, technical and sales personnel. The inability to attract, retain or assimilate key personnel in the future, or delays in hiring required personnel could materially harm our business. As a public company, we will be required to disclose detailed aspects of our business on a regular and ongoing basis that our competitors might use against us. The United States Securities and Exchange Commission requires that all public companies disclose certain detailed financial information including the discussion of known trends, demands, events and uncertainties with specific disclosure about liquidity, capital resources, and critical accounting estimates.In the course of conducting our business, it may on occasion be necessary to publicly disclose certain financial, market, production, technology, product, or other material information that we would otherwise consider proprietary and competitively sensitive.As a result, our competitors may use this information in ways that would adversely affect our earnings, growth and revenues and hamper our ability to adequately protect our intellectual property and carry out our strategic plans. We may be party to confidentiality agreements that the breach of which may lead to termination of important contracts, injunctive relief or damages. In the course of our business, we enter into nondisclosure and other types of agreements whereby we, and typically the other party to the agreements, agree not to disclose confidential information.We have instituted internal procedures to ensure that we do not violate nondisclosure covenants, but we cannot assure that these procedures will be effective in protecting sensitive information.Moreover, our disclosure obligations as a public company may create a conflict between our duty to disclose material information to the public and our obligation to keep certain proprietary information confidential.Our failure to abide by our confidentiality obligations may lead to termination of our relationship with contracting parties, imposition of injunctive relief against us or damages.While we intend to take all reasonable measures to protect confidential information of parties with whom we contract, there can be no assurance that our procedures will be effective and that we will not breach our confidentiality agreements. Lack of management experience in the proposed business of our Company may result in unsatisfactory performance or complete failure of our Company, which may result in the loss of your investment. Because our management lacks direct experience in the development and marketing of solar energy, investor funds may be at high risk of loss due to the inexperience of the officers and directors of our Company who will be making business decisions.This lack of experience may result in their inability to run a successful business.There is no assurance that our Company will ever produce earnings. 7 Our business may not generate sufficient revenues and profits to cover expected expenditures in the foreseeable future.Additional funds may be needed and may not be available under reasonable terms, or at all. As of the date of this annual report, our Company has no revenues from its proposed business and significant revenues are not expected in the next 12 months or longer.On a going-forward basis and until we either generate significant revenues or conduct some sort of financing, we expect our operating expenses to average approximately USD$25,000 per month. We do not presently have sufficient funds to be able to fund our operating costs.We have to date relied predominantly on loans to fund operations.We will be required to continue to raise funds for operations either by way of loans or by equity financings.We have no certainty of raising any such funds and our Company could fail as a result. We have a history of losses and fluctuating operating results, which raise substantial doubt about our ability to continue as a going concern. Since inception through July 31, 2010, we have incurred aggregate net losses of $4,253,532.We also incurred a loss from operations for each of the years ended July 31, 2010 through 2004.There is no assurance that we will operate profitably or will generate positive cash flow in the future.In addition, our operating results in the future may be subject to significant fluctuations due to many factors not within our control, such as the unpredictability of when customers will order solar energy, the size of customers’ orders, the demand for solar energy, and the level of competition and general economic conditions. Although we anticipate that we will earn significant revenues upon the successful implementation of our business plan, we expect to continue to incur development costs and operating costs.Consequently, we expect to incur operating losses and negative cash flow until our solar energy production is of sufficient quantity to generate a commercially viable and sustainable level of sales, so that we are operating in a profitable manner.These circumstances raise substantial doubt about our ability to continue as a going concern, as described in the explanatory paragraph in our independent registered public accounting firm’s report on the July 31, 2010, financial statements.Our audited financial statements do not include any adjustments that might result from the outcome of that uncertainty. Other companies are already engaged in our proposed business of solar parks and we expect that more companies may enter this market in the future, which may make it difficult for us to compete or survive. We intend to develop and construct solar energy parks in Greece.It is reasonable to expect that most of our competitors may be better capitalized and perhaps better established and connected in the industries we may seek to market in and regulatory circles which may be involved in the ultimate sales process.As a result, it may be very difficult for our Company to compete and make a profit in our proposed business. We may be liable for the defect in or failure of the energy sources we attempt to sell, resulting in possible legal action and costs or judgments that could put us out of business, for which we presently have no insurance. Although we will not be involved in manufacturing products, will not take ownership of a product at any point during its sales cycle, and will not be a party in agreements related to the purchase and sale of any licensed products, it is possible that disputes could arise between buyers and sellers which could result in us being named as a party in litigation.Presently, we have no liability insurance coverage for such contingencies and we do not anticipate acquiring any in the future.If we are involved in any litigation resulting from our participation in product sales, it is possible that we could be forced to expend substantial sums on legal fees even if there is no basis for naming us as a defendant and even if we ultimately win in any such litigation.There can be no assurance that any decision will not result in consequent loss to us and, therefore, to our investors and shareholders. We do not know how to market the solar energy and this may make it difficult, or impossible, for us to compete and make a profit from solar energy parks. Since our management has limited knowledge as to how to market solar energy, and it does not know how to acquire such knowledge, it is possible that we may never acquire such knowledge with the result being that no profits are generated from the sale of solar energy. 8 Risks Related to Investment in Our Securities As a public company, we are subject to complex legal and accounting requirements that require us to incur substantial expense and expose us to risk of non-compliance. As a public company, we are subject to numerous legal and accounting requirements that do not apply to private companies.The cost of compliance with many of these requirements is substantial, not only in absolute terms but, more importantly, in relation to the overall scope of the operations of a small company.The current limitation on available funds and timing of receipt of working capital may increase the cost of compliance and may also increase the risk that we will fail to comply.Failure to comply with these requirements can have numerous adverse consequences including, but not limited to, our inability to file required periodic reports on a timely basis, loss of market confidence, delisting of our securities and/or governmental or private actions against us.We cannot assure you that we will be able to comply with all of these requirements or that the cost of such compliance will not prove to be a substantial competitive disadvantage vis-à-vis our privately held and larger public competitors. If we seek additional capital in the future, your investment could be diluted. If we are successful in obtaining additional capital in pursuit of our business objectives, such additional capital, if available, could substantially dilute our then-existing investors. Future sales or the potential for future sales of our securities may cause the trading price of our common stock to decline and could impair our ability to raise capital through subsequent equity offerings. Sales of a substantial number of shares of our common stock or other securities in the public markets, or the perception that these sales may occur, could cause the market price of our common stock or other securities to decline and could materially impair our ability to raise capital through the sale of additional securities. We have never paid any cash dividends and none are anticipated in the foreseeable future, so you may never realize any return on your investment unless you sell your shares. Since we do not anticipate paying dividends in the foreseeable future (which action is solely within our discretion), investors will only profit by the increase in the value of their shares.Our profits, if any, during the next several years are expected to be used to develop and possibly expand our business.There is no assurance that there will be any increase in the value of the shares or that a liquid trading market will develop for the shares or that our investors will be able to sell their shares in our common stock. There is a limited market for the common stock so you may lack a market for and liquidity in the shares. Our common stock is quoted on the OTC Bulletin Board under the symbol "VIOSFE".Upon the filing of this annual report, our trading symbol will revert to “VIOSF”.Even though the stock is quoted, there is no assurance a liquid market will develop.If a market does develop for the common stock, at best, it may offer very minimal liquidity for the shares.If a market for our common shares does not develop, our shareholders may not be able to resell the shares of our common stock that they have purchased and they may lose all of their investment.Public announcements regarding our Company, changes in government regulations, conditions in our market segment and changes in earnings estimates by analysts may cause the price of our common stock to fluctuate substantially.In addition, the OTC Bulletin Board is not an exchange and, because trading of securities on the OTC Bulletin Board is often more sporadic than the trading of securities listed on a national exchange, our shareholders may have difficulty reselling their shares. Our stock is low priced, and therefore, may not be liquid. Our common stock trades below $5.00 per share, and as a result, we would be subject to theSecurities Enforcement and Penny Stock Reform Act of 1990(the "Penny Stock Rules").The Penny Stock Rules may adversely affect the market liquidity for our common stock by limiting the ability of broker-dealers to sell our common stock and the ability of those receiving shares in this offering to sell their shares in the secondary market, if one should develop.For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of penny 9 stock securities and have received the purchaser's written consent to the transaction prior to the purchase.Additionally, for any transaction involving a penny stock, unless exempt, the penny stock rules require the delivery, prior to the transaction, of a disclosure schedule prescribed by the Commission relating to the penny stock market.The broker-dealer also must disclose the sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities.Monthly statements must be sent by the broker-dealer disclosing recent price information on the limited market in penny stocks. The Financial Industry Regulatory Authority (FINRA) has adopted sales practice requirements which may limit an investor’s ability to buy and sell our shares. In addition to the "penny stock" rules described above, the FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information.Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers.The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common shares, which may limit your ability to buy and sell our shares and have an adverse effect on the market for our shares. Potential anti-takeover effect of authorized Class “E” preferred stock could adversely impact the rights of holders of common stock because it may discourage investment in our shares by potential investors and make removal of management more difficult. Our Articles of Incorporation authorize the issuance of an unlimited number of shares of Class “A”, voting common stock, Class “B”, voting common stock, Class “C”, non-voting common stock, Class “D”, non-voting common stock and five million (5,000,000) shares of Class “E”, non-voting preferred stock (“Preferred Stock”) with the rights, preferences, privileges and restrictions thereof to be determined by our board of directors.Preferred Stock can thus be issued without the vote of the holders of our common stock.Rights could be granted to the holders of Preferred Stock that could reduce the attractiveness of our Company as a potential takeover target, make the removal of management more difficult, or adversely impact the rights of holders of our common stock.No Preferred Stock is currently outstanding, and we have no present plans for the issuance of any shares of Preferred Stock. 10 ITEM 4.INFORMATION ON THE COMPANY History and Development of the Company Viosolar Inc. (formerly Sprout Development Inc.) was incorporated on July 19, 2004, under the laws of the Province of Alberta, Canada. We operate pursuant to the laws of the Province of Alberta, Canada, relating to corporations. We have also established a place of business in Greece, and effective July 24, 2008 have registered our Company with the local government to undertake business in this jurisdiction.Our principal place of business is located at Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece.Our telephone contact is +30 Our email contact is info@Viosolar.com.Our website is www.viosolar.com. Our registered agent in the Province of Alberta, Canada is International Securities Group, Inc., of 5614E Burbank Road SE, Calgary, Alberta, Canada T2H 1Z4. Our Company was originally incorporated with the intention of selling access to software that delivers a web enabled, collaborative approach to child custody communications for divorced parents to foster a non-confrontational environment.We were unsuccessful in marketing our products and management determined to look for other business opportunities.As a result, after a review of business opportunities in the European Union it was determined that there was a potential market for the development of solar parks, from which a change in focus of the Company ensued, as well as a change in the name of the Company.On June 22, 2007, we filed Articles of Amendment in the Alberta Corporate Registry to effect a name change from Sprout Development Inc. to Viosolar Inc.Our plan of business is to become a global marketer of electricity generated from solar energy. On July 23, 2009, the acquisition of Energeiaki E.P.E. of Tripoli, Greece (“E.P.E.”), an operating photovoltaic solar company, was completed with 85% of the shares acquired. Upon the acquisition of E.P.E.by Viosolar, the Company reserved an aggregate of 4,000,000 shares of the common stock of Viosolar, which were subsequently issued on August 25, 2009. We were unable to raise the required capital. Subsequent to the fiscal year end, July 31, 2010, we agreed to rescind the acquisition and the 4,000,000 shares issued for the acquisition were returned to treasury.We have reported this transaction as discontinued operations on our financial statements for the fiscal year ended July 31, 2010. On October 1, 2010, we entered into a memorandum of understanding with Mr. Konstantinos Papadias,a resident of Tyres Greece, whereby we obtained the right toconduct research to determine the feasibility for the construction of a Photovoltaic Park. We are currently reviewing a number of other acquisition opportunities, the majority of which will be based in Greece. Business Overview Nature of Operations and Principal Activities In March 2007, there was a change of control in our Company and the new management determined not to pursue this business and to pursue the development of solar parks in the European Union and particularly in Greece.The new company structure was established, and a base of operations was established in Greece together with the initial implementation of our business plan. Viosolar, as an alternative energy company, with activities in the Solar Energy sector has a business plan that includes the construction, management and operation of solar parks in Greece and throughout other South and South Eastern European Union countries. Viosolar Inc. intends to take advantage of the numerous incentives in this sector offered by various European countries, following the general policy decided by the European Union and the relevant directives forwarded to all European Union members. The basic premise of our plan includes the construction, management, and operation of solar energy parks.We plan to take advantage of the numerous incentives in this sector offered by the Greek government, following the general policy decided by the European Union and the relevant directives forwarded to all European Union members. 11 Viosolar’s vision is aligned with two pressing global needs, those being the reduction of the Greenhouse Gases (GHG) generated by traditional hydrocarbon-based energy sources and the reduction of reliance on energy sources which are either about to be exhausted or located in regions rife with political and economic instabilities. Viosolar’s mission is to make renewable energy, and specifically solar energy, a commercially viable prospect on a large scale. In fiscal year 2008, in support of the further execution of the Viosolar business plan, certain activities were undertaken.We executed two Options to Purchase Land Agreements with the option to purchase the lands within 6 months, and we executed five Options to Lease Land Agreements.These agreements expired unexercised during the fiscal year ended July 31, 2008. OnJuly 23, 2009, the Company acquired 85% of Energeiaki E.P.E., an operating photovoltaic solar company based in Tripoli, Greece, was completed.However, the Company was unable to provide adequate financing to continue the operations as required and effective July 31, 2010, the Company and Energeiaki agreed to rescind the original agreement and Energeiaki returned the 4,000,000 shares issued pursuant to the acquisition to the Company for cancellation. Through to the fiscal year ending in July 2010, several opportunities for the acquisition of existing third party licenses for specific generation capacities, as well as entering into strategic joint ventures with firms holding licenses, have been explored and evaluated. Based on our ability to fund such projects, we have entered into only one memorandum of understanding subsequent to the fiscal year end with Mr. Konstantinos Papadiaswhereby we obtained the right to conduct research to determine the feasibility for the construction of a Photovoltaic Park.The property approximately 150,000 square meters in the region of the Municipality of Tyros of Arkadia County. We will be required to raise funds to undertake topographic studies, measuring solar capacity, conducting technical studies relative to the installation and connection of the Photovoltaic Park into the electric network, estimating the annual electric energy produced and any other activity necessary for the examination of the feasibility of the Park's implementation. This agreement will expire on October 1, 2011.To date, we have not yet commenced any study as we are attempting to raise capital to do so.Upon completion of the study we have the right to enter into a cooperation contract to provide for the terms and conditions of a long term rental or lease.Should we raise the funds required for the required study and determine to proceed with a form agreement then we will be required to pay Mr. Papadias the sum of $100,000 Euros payable over ten years and a royalty payment of 5% of net revenues from any operations undertaken on the property. Product Summary Photovoltaic (“PV”) devices convert sunlight into the electricity needed to reliably power instruments, communications systems and the like.An aggregation of PV devices, or panels, together with the related land, structures, support equipment and electrical gear, form what is called a Solar park, which are generally intended for larger scale electrical generation, as opposed to providing power for a single item. Solar cells are the most elementary component of a PV device; they absorb light and convert it into electrical power.Solar cells traditionally consist of a light-absorbing layer mounted on a substrate, together with top and back electrical contact points, much like a household battery.There are three materials currently considered by the PV industry as candidates for thin-film production: amorphous silicon ("a-Si"), cadmium telluride.An absorbing layer can be deposited on a substrate that is either rigid or flexible.A majority of companies currently use rigid glass substrates.The few companies that incorporate flexible substrates in their devices typically opt for stainless steel (or other metal) foil.We do not presently have any proprietary products and intend to use conventional “off the shelf” solar panels for our solar parks. Principal Markets We intend to develop solar energy parks with PV arrays for the production of electricity in suitable, locations in Greece and throughout other South and South Eastern European Union countries, particularly Bulgaria, Kosovo, Romania, Cyprus, Italy, Spain, Portugal, and France. We will take full advantage, wherever possible, of incentives in the solar energy sector offered by various European Union countries, following the general policy decided by the European Union and the relevant directives forwarded to all European Union members. 12 Seasonality of our Business In Greece the average sunlight per year is about 1,450 hours.Because of the close proximity to the equator the daily sunrise to sunset may vary from 14 hours in the summer to 9 hours in the winter.Seasonality is not considered by management to be issue for our business, as one key evaluation point for determining the economic viability of a given PV project is the total sunlight hours, and we are only seeking out projects in locations which meet these basic criteria. Sources and Availability of Raw Materials We will be buying conventional panels that are readily available from a number of conventional solar panel manufacturers.We have not yet made a final determination as to which products we will be purchasing but we do not generally foresee any problems with the source or availability of raw materials for the manufacture of these products or with the supply of products as required for our business. At such point in time as we undertake the detailed components of the project planning for the first of our solar parks, we will work with the relevant suppliers to ensure that the necessary materials, particularly the PV panels, are secured according to the requirements of the construction schedule established.This will address potential supply discrepancies that could occur if the overall quantity of planned developments exceeds the then available supply of components in the global market. Marketing Channels We do not currently have any products which we market.We intend to market electricity generated by solar power once we have raised sufficient funds to undertake the construction of solar parks as defined in our business plan.In Greece, where we intend to construct our first solar parks we are mandated by the Government of Greece to sell to the state run power company at a fixed pre-determined price. Dependency on Patents or Licenses, Industrial, Commercial or Financial Contracts, New Manufacturing Processes Our Company must rely on the ability of management to apply and obtain licenses for new parks or the ability to purchase licenses already granted.This is a difficult and time consuming process and there are no assurances that licenses will be granted for all applications. Competitive Position Our Company will be competing with governments, domestic and international companies and private individuals that that have more expertise and funds available to them. Although the ‘solar park’ industry is in early stages of development the Company has noticed a great interest from other entities that will be a direct competition. Regulatory Matters Currently all licenses and subsidies are regulated by the Government of Greece and all power generated must be sold to the Government of Greece.We must comply with these laws.Should the Greek government change its policy on granting licenses or change its mandate on subsidies and grants this will have a large impact on our ability to be profitable. Organizational Structure We do not currently have any subsidiaries, having divested of our interest in Energiaki. Property, Plants and Equipment On September 15, 2008, the Company entered into a two (2) year lease for office space in a property located in Athens, Greece. The lease called for monthly rent in the amount of $3,365 (€2,540) plus applicable taxes and was to expire September 14, 2010. During the fiscal year 2009, the company paid total $27,983 (€20,320) plus applicable taxes and utilities. The lease was terminated on April 14, 2009.On April 15, 2009, the Company entered into a four (4) year lease agreement for office space in a property located in Athens, Greece.The lease calls for monthly rent in the amount of $1,383 13 (€1,000) plus applicable taxes, increasing to €1,150 in year 2 and escalating by 5% per annum for the final two years. The lease commenced on May 1, 2009 and expires on April 30, 2013. During the fiscal year 2010, the company paid total $16,645 (€12,051) plus applicable taxes and utilities. ITEM 4A.UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS The information set forth below in this Item is presented in accordance with United States generally accepted accounting principles.The following discussion and analysis should be read in conjunction with Item 3 "Selected Financial Data" and our Company’s audited financial statements, the notes thereto and other financial information appearing elsewhere in this annual report.In addition to historical information, the following discussion and analysis and other parts of this annual report contain forward-looking statements that reflect our plans, estimates, intentions, expectations and beliefs.Actual results could differ materially from these discussed in the forward-looking statements.See Item 3 "Risk Factors" for a discussion of some, but not all, factors that could cause or contribute to such differences. Overview We believe that our Company will have insufficient cash resources to operate at the present level of operations and expenditures for the next 12 months and, as a result, will need to obtain financing from either a debt or equity issue, or a business combination with a third party that has sufficient cash flow to allow us to continue our operations.Our average operating costs are expected to be approximately $10,000 per month and are not expected to exceed this level within the next 12 months, subject to additional operating costs that ensue as a result of possible acquisitions or other business development activities.At this time we cannot be assured of any business opportunities being concluded as we do not have sufficient capital to progress our business plan.To date, we have been funding our Company primarily by way of related party loans.There can be no assurance that we will be able to continue to do so or that we will be able to find other means of financing for operations. Operating Results There have been revenues totaling $160,842 from the date of incorporation on July 19, 2004, to the fiscal year ended July 31, 2010. These revenues have beenreflected in ourfinancial statements as discontinued operations due to the rescission of the Energiaki acquisition. Viosolar realized net losses for the 12-month period ended July 31, 2010, of $695,038 as compared to net losses of $2,394,694 for the 12-month period ended July 31, 2009 and net losses of $973,429 for the 12-month period ended July 31, 2008.In 2010 compared to 2009, the decrease in the loss from operations was almost entirely attributable to an decrease of stock compensations expenses from $2,105,782 to $418,280.The decreased loss was influenced by an increasein professional fees in 2010 compared to 2009, from $55,134 to $80,175.Rent and utilities however decreased from $44,960 to $18,188, as a result of a change in offices.and a decrease in investor relations from $662 to $0.The decreases were a result of management’s efforts to reduce expenses, and the ending of an investor relations contract. Viosolar had total assets of $8,798 at July 31, 2010, as compared $1,770,442 at July 31, 2009 and $3,462 on July 31, 2008, which increase in 2009 and decrease in 2010 was attributable almost entirely from the integration of EPE’sassets in 2009, then subsequent disposition in 2010.Cash balance was $2,277 on July 31, 2010, compared to $2,697 in the prior year, and $172 in the year ending July 31, 2008.Net current assets attributable to the discontinued operation of EPE were $256,281 at July 31, 2009. Viosolar had total current liabilities of $1,115,405 as at July 31, 2010, compared to $1,310,437 at July 31, 2009 and $466,108 at July 31, 2008.Notes payable increased to $813,089 (2010) from $70,222 (2009) and nil (2008) primarily due to refinancing loans from related parties with outside third parties.Loans from related parties decreased to $499 (2010) from $524,021 (2009), and account payable and accrued expenses increased to $30,284 (2010) from $8,924 (2009) and $12,091 (2008). Accounts payable related parties increased to $271,533 (2010) from $233,794 (2009) and $18,181 (2008).Net current liabilities attributable to the discontinued operations of EPE were $473,476 at July 31, 2009. 14 Liquidity and Capital Resources At July 31, 2009, Viosolar had a working capital deficit of $-1,106,607, compared to a working capital deficit of $1,049,834, as of July 31, 2009 and a working capital deficit of $466,108 at July 31, 2008. Since inception, we have relied on loans from third parties, loans from related parties, and advances and other payables to related parties to fund our operationsWe do not presently expect to expend more than $120,000 on general overhead in the 2011 fiscal year, however we do not presently have sufficient funds to meet this requirement.There can be no assurance that financing, in the form of loans, other related party transactions or bank lending will be available to our Company in an amount and/or on terms acceptable to us, as and when required, or at all. The Company willcontinue discussions with various existing funding mediums looking for equity, debt and joint venture opportunities, focused on the funding of specific projects as they develop, including the MOU we recently entered into for the development of a PV park. We anticipate a funding requirement in the US$2,000,000 range in order to fund our medium term goals, that being the initial launch of the planned PV park to production, with additional funds being required for other projects that we may become a party to. Research and Development, Patents and Licenses, etc. We do not currently, and did not previously, have research and development policies in place.Over the past three fiscal years no funds were expended by our Company on research and development activities. Trend Information We are not currently aware of any known trends, uncertainties, demands, commitments or events that are reasonably likely to have a material effect on our financial condition. Off-Balance Sheet Arrangements We do not currently have any off-balance arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Tabular Disclosure of Contractual Obligations Payments due by period Total Less than one year 1-3 years 3-5 years More than 5 years Long-Term Debt Obligations -0- -0- -0- -0- -0- Capital (Finance) Lease Obligations -0- -0- -0- -0- -0- Operating Lease Obligations -0- -0- -0- -0- -0- Purchase Obligations -0- -0- -0- -0- -0- Other Long-Term Liabilities Reflected on the Company’s Balance Sheet -0- -0- -0- -0- -0- Total -0- -0- -0- -0- -0- Safe Harbor The safe harbor provided in Section 27A of the Securities Act and Section 21E of the Exchange Act shall apply to forward-looking information provided pursuant to Item 5.E and F.All information set out in Item 5.E.1 and 5.E.2 is deemed to be a forward-looking statement as that term is defined in the statutory safe harbors, except for historical facts. 15 ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES Directors and Senior Management 16 The following table sets forth certain information in respect of our directors and executive officers, as of the date of filing: Name Age Position Date Elected Rick Walchuk Suite 6, 8 Metamorfoseos Street 17466 Alimos, Athens, Greece 54 President, Chief Executive Officer, Director March 14, 2007 Michael Soursos 13 Theotoki 17455 Alimos, Athens, Greece 46 Secretary/Treasurer, Director March 14, 2007 Jacqueline Danforth 79 Heritage Cove Calgary, Alberta, CanadaT0L 0X0 38 Chief Financial Officer, Director March 14, 2007 Mr. Jonathan Bradley 25 Woodstock Avenue Redland, Bristol, UK8S6 6EW 59 Director March 7, 2008 Rick Walchuk Mr. Walchuk has been President, Chief Executive Officer and a director of our Company since March 14, 2007.Mr. Walchuk has over 24 years of experience as a stockbroker. He has devoted most of his professional career to domestic and international business transactions. In April, 2004, Mr. Walchuk was appointed Chief Executive Officer of a startup biotech company in Athens, Greece, a position he held until July, 2004.Mr. Walchuk then served as a consultant to various public companies.Mr. Walchuk is serving as the President and Chief Executive Officer of our Company and is responsible for overseeing our business development. Currently, Mr. Walchuk is also the President and Chief Executive Officer of New America Energy Corp., a publicly traded US corporation producing environmentally-friendly mixed gasoline. Mr. Michael Soursos Mr. Soursos has been the Secretary and a director of our Company since March 14, 2007.Mr. Soursos isa private businessman located in Athens, Greece.From April 2004 to June 2006, he was President of a private research and development laboratory located in Athens, Greece. Jacqueline Danforth Ms. Danforth has been a director and the Chief Financial Officer of our Company since March 14, 2007. Over the past fourteen years, Ms. Danforth has worked for both private and publicly traded companies providing management services and corporate governance programs.Ms. Danforth has extensive experience working with start up operations, including direct involvement with public and private corporations listed on both Canadian and US exchanges participating in all aspects of public reporting, corporate governance, corporate finance and shareholder communications.She has worked in a broad range of industry sectors including natural resources, food services and technology, and manufacturing and has filled such roles as vice president, president, CEO and CFO. Currently, Ms. Danforth is also the President and Chief Executive Officer and a member of the Board of Directors of FACT Corporation, a publicly traded US corporation which has commercialized their proprietary food technologies in the form of more nutritious bake mixes to manufacturers and wholesale clients in the food industry.Ms. Danforth is responsible for sales and marketing, complex financial reporting, intellectual property management, and overseeing the business and product development and R&D initiatives. Ms. Danforth continues to provide consulting services to other private and public corporations, and serves as an independent director and/or officer on several private and public boards.Ms. Danforth is Canadian-born and educated, well traveled and currently resides in Alberta, Canada.Ms. Danforth is not a director of any other reporting issuers. Mr. Jonathan Bradley Mr. Bradley is currently Dean of Students, University of the West of England, Bristol. Since 1990, he has been a principal lecturer in International Business Economics Bristol Business School, University of the West of England. Mr. Bradley is also director of several publicly listed companies (AIM of London Stock Exchange, Dublin Stock Exchange, and London Stock Exchange), as well as various private companies. 17 Mr. Bradley’s areas of expertise include: business, economics and politics of post-Communist states of Central and Eastern Europe and the former Soviet Union, and especially the Balkan States; investment management; corporate governance and international business economics. He is also a speaker and publisher on topics of economics and investments. James Korovilas (Advisory Board) Mr. Korovilas is an economist with an MSc from Bristol University, United Kingdom.He specializes in economic development in the Balkan region and his main academic activities focus on the areas of international economic development and international energy markets, including hydrocarbons and renewables.Recently, Mr. Korovilas collaborated with the World Bank in Kosovo, co-authoring a review of the domestic energy sector with recommendations on how to meet future energy needs.He has also worked on three European Union funded projects, examining economic developments in Serbia, Bosnia, Kosovo and Greece. There are no family relationships among our officers, directors, or persons nominated for such positions.There are no arrangements or understandings between our directors and/or executive officers and any other person pursuant to which that director/executive officer was selected.No officer or director, and no promoter or significant employee of our Company, has been involved in legal proceedings that would be material to an evaluation of our management. None of our directors has been involved in any bankruptcy or criminal proceedings.None of our directors is subject to any order, judgment or decree related to his involvement in any type of business, securities or banking activities or has been found to have violated a federal or state securities or commodities law. Compensation The following table sets forth the compensation paid to our directors and members of our management group for the 2010 fiscal year. With the exception of those noted below, no executive officer of Viosolar Inc. earned a salary and bonus for such fiscal year in excess of $100,000. Name Fees Earned or Paid in Cash ($) Stock Options Option Stock Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings ($) All Other Compen-sation Total Rick Walchuk President & Director -0- -0- -0- Jacqueline Danforth Director and CFO -0- -0- -0- -0- David Little Director – resigned subsequent to fiscal year -0- -0- -0- -0- -0- Michael Soursos Director and Secretary -0- -0- -0- Jonathan Bradley Director -0- -0- -0- -0- These amounts were accrued and remain outstanding in the amount of$96,000 as at the date of this report. 500,000 five year stock options granted May 26, 2008 exercisable at $2.25 with 250,000 vesting May 26, 2009 and 250,000 vesting May 26, 2010. On May 26, 2009, the Company’s Board of Directors approved that the stock options as previously granted under the 2007 Plan be re-priced at $0.40 per share. The Company recognized stock-based expenses of $117,045 and $358,179 in 2008 and 2009, respectively. Unrecognized compensation expense related to outstanding stock options of July 31, 2009 was $35,222 and was recognizedin 2010. 250,000 shares awarded May 26, 2008, with 125,000 vesting May 26, 2009 and 125,000 vesting May 26, 2010. The Company recognized stock-based expenses of $28,125 and $318,750 in 2008and 2009, respectively. Unrecognized compensation expense was $103,125 and was recognized of in 2010. 50,000 five year stock options granted May 26, 2008 exercisable at $2.25 with 25,000 vesting May 26, 2009 and 25,000 vesting May 26, 2010. On May 26, 2009, the Company’s Board of Directors approved that the stock options as previously granted under the 2007 Plan was re-priced at $0.40 per share. The Company recognized stock-based expenses of $11,704 and $35,818 in 2008 and 2009, respectively. Unrecognized compensation expense related to outstanding stock options of July 31, 2008 was $3,522 and is expected to be recognized in 2010. International Corporate Support Services Ltd., of which Jacqueline Danforth is an officer and minority shareholder, received 50,000 five year stock options granted May 2009 exercisable at $0.40 with 25,000 vested immediately and 25,000 vesting May 26, 2010. The Company recognized stock-based expenses of $4,966 in 2009. Unrecognized compensation expense related to outstanding stock options of July 31, 2009 was $3,697 and was recognized in 2010. 18 20,000 shares awarded May 26, 2008, with 10,000 vesting May 26, 2009 and 10,000 vesting May 26, 2010. The Company recognized stock-based expenses of $2,250 and $25,500 in 2008 and 2009, respectively. Unrecognized compensation expense was $ 8,250 and is expected to be recognized in 2010. International Corporate Support Services Ltd., of which Jacqueline Danforth is an officer and minority shareholder, received 80,000 shares awarded May 26, 2009, with 40,000 vested immediately and 40,000 vesting May 26, 2010. The Company recognized stock-based expenses of $9,447 in 2009. Unrecognized compensation expense was $6,553 and was recognized of in 2010. 300,000 five year stock options granted May 26, 2008 exercisable at $2.25 with 150,000 vesting May 26, 2009 and 150,000 vesting May 26, 2010. On May 26, 2009, the Company’s Board of Directors approved that the stock options as previously granted under the 2007 Plan was re-priced at $0.40 per share. The Company recognized stock-based expenses of $70,227 and $214,908 in 2008 and 2009, respectively. Unrecognized compensation expense related to outstanding stock options of July 31, 2008 was $21,133 and was recognized in 2010. Of this amount a total of $36,000 remained unpaid as of July 31, 2010. 500,000 five year stock options granted May 26, 2008 exercisable at $2.25 with 250,000 vesting May 26, 2009 and 250,000 vesting May 26, 2010. On May 26, 2009, the Company’s Board of Directors approved that the stock options as previously granted under the 2007 Plan was re-priced at $0.40 per share. The Company recognized stock-based expenses of $117,045and $358,179 in 2008 and 2009, respectively. Unrecognized compensation expense related to outstanding stock options of July 31, 2008 was $35,222 and was recognizedin 2010. 250,000 shares awarded May 26, 2008, with 125,000 vesting May 26, 2009 and 125,000 vesting May 26, 2010. The Company recognized stock-based expenses of $28,125 and $318,750 in 2008and 2009, respectively. Unrecognized compensation expense was $103,125 and is expected to be recognized of in 2010. (10) 100,000 five year stock options granted May 26, 2008 exercisable at $2.25 with 50,000 vesting May 26, 2009 and 50,000 vesting May 26, 2010. On May 26, 2009, the Company’s Board of Directors approved that the stock options as previously granted under the 2007 Plan was re-priced at $0.40 per share. The Company recognized stock-based expenses of $23,409 and $71,636 in 2008 and 2009, respectively. Unrecognized compensation expense related to outstanding stock options of July 31, 2008 was $7,044 and was recognized in 2010. (11) 100,000 shares awarded May 26, 2008, with 50,000 vesting May 26, 2009 and 50,000 vesting May 26, 2010. The Company recognized stock-based expenses of $11,250 and $127,500 in 2008 and 2009, respectively. Unrecognized compensation expense was $41,250 and was recognized of in 2010. We have not paid any other compensation to any other members of its management, administrative or supervisory bodies. No directors receive any form of compensation in their capacity as directors of Viosolar Inc. beyond that identified above in the form of fees, stock awards or stock options. Board Practices Our directors are elected to serve until the next annual meeting of shareholders and until their successors have been elected.Our executive officers are elected annually by our board of directors and hold such positions until the following year or until his successor is duly elected by our board of directors, at its discretion.Mr. Walchuk, Mr. Soursos and Ms. Danforth have each served as a director of our Company since March 14, 2007.Mr. Bradley has served as a director since March 7,2008. There are no service contracts between our Company and any of our officers providing for benefits upon termination of employment. As of the date hereof, we do not have an audit, nominating, or compensation committee of our board of directors, however, we do have a finance committee comprised of Mr. Michael Soursos and Mr. Rick Walchuk. Employees The Company does not have any employees apart from senior management previously identified. 19 Share Ownership The following table sets forth information, as of March 15, 2011, with respect to the beneficial ownership (on a fully diluted basis) of our common stock by each of our officers and directors, and by the officers and directors of the Company as a group. Title of Class of Stock Beneficial Owner Number of Shares Held Percentage of Class (1) Class A Common Rick Walchuk 31.52 % Class A Common Jacqueline Danforth 50,000(3), (4) 0.3% Class A Common Michael Soursos 3.68% Class A Common Jonathan Bradley 0.3% (1)Based on 18,382,500 shares of common stock outstanding. (2) Mr. Walchuk has also been granted 500,000 five year stock options on May 26, 2008 originally exercisable at $2.25, exercisable at $0.40 as at May 26, 2009, with 250,000 vested May 26, 2009 and 250,000 vested May 26, 2010.A further 250,000 share stock award was granted on May 26, 2008, with 125,000 vested May 26, 2009 (included in Mr. Walchuk’s ownership) and 125,000 vested May 26, 2010.The stock award which vested at May 26, 2010 has not yet been issued. (3) Ms. Danforth has been granted 50,000 five year stock options on May 26, 2008 originally exercisable at $2.25, exercisable at $0.40 as at May 26, 2009, with 25,000 vested May 26, 2009 and 25,000 vesting May 26, 2010.A further 20,000 share stock award was granted on May 26, 2008, with 10,000 vested May 26, 2009 (included in Ms. Danforth’s ownership) and 10,000 vested May 26, 2010. .The stock award which vested at May 26, 2010 has not yet been issued. (4) International Corporate Support Services Ltd. has been granted 50,000 five year stock options on May 26, 2009 exercisable at $0.40, with 25,000 vested immediately on grant, and 25,000 vested May 26, 2010.A further 80,000 share stock award was granted on May 26, 2009, with 40,000 vesting immediately on grant, and 40,000 vested May 26, 2010. .The stock award which vested at May 26, 2010 has not yet been issued.The shares held by International Corporate Support Services Ltd. are disclosed as part of Ms. Danforth’s ownership. Ms. Danforth is a director, officer and minority shareholder of International Corporate Support Services Ltd. (5) Mr. Soursos has also been granted 500,000 five year stock options on May 26, 2008 exercisable at $2.25, exercisable at $0.40 as at May 26, 2009, with 250,000 vested May 26, 2009 and 250,000 vested May 26, 2010. A further 250,000 share stock award was granted on May 26, 2008, with 125,000 vested May 26, 2009 and 125,000 vested May 26, 2010. The stock award which vested at May 26, 2010 has not yet been issued. (6) Mr. Bradley has been granted 100,000 five year stock options on May 26, 2008 exercisable at $2.25, exercisable at $0.40 as at May 26, 2009, with 50,000 vested May 26, 2009 and 50,000 vested May 26, 2010. A further 100,000 share stock award was granted on May 26, 2008, with 50,000 vested May 26, 2009 (included in Mr. Bradley’s ownership) and 50,000 vested May 26, 2010.The stock award which vestedat May 26, 2010 has not yet been issued. Stock Option Plans In the fiscal year ending July 31, 2007, (the “2007 Plan”) the Company’s Board of Directors and shareholders approved a Stock Option and Award plan for up to 2,700,000 options. During the fiscal year ending July 31, 2010, the Company’s Board of Directors and shareholders approved a Stock Option and Award plan for up to 2,700,000 options at a price to be determined by the Board of Directors. During the year ended July 31, 2008, the Company granted 1,715,000 non-qualified stock options and 685,000 stock awards under the Company’s 2007 Stock Option and Stock Award Plan for a total of 2,400,000 shares of Class A common stock.Of these, 1,450,000 non-qualified stock options and 620,000 stock awards were issued to directors and management, and the remainder to consultants to the Corporation. During the fiscal year ended July 31, 2009, a total of 150,000 non-qualified stock options and 10,000 non-vested stock awards issued to consultants under the 2007 Stock Option Plan were cancelled pursuant to the respective stock option agreements. 20 Additionally, the Board of Directors determined that pursuant to the regulations for amendments to pricing, the Board of Directors authorized that all remaining options granted pursuant to the 2007 Stock Option Plan be re-priced at $ 0.40 per share based on the then last trade of the Company at $0.20 per share and the illiquid market for the shares of the Corporation at the time. The Board of Directors also authorized the grant of 450,000 additional non-qualified stock options at an exercise price of $0.40 per share and 80,000 stock awards to consultants of the Corporation. No options were granted during the fiscal year ending July 31, 2010. Together with the cancellations noted above, as at March 15, 2011, a total of 2,700,000 shares of Class A common stock had been granted under the 2007 Stock Option Plan, and 70,000 stock options have been granted under the 2009 Stock Option Plan. ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS Major Shareholders The following table sets forth information, as of March 15, 2011,with respect to the beneficial ownership of our common stock by each person known to be the beneficial owner of more than 5% of our outstanding common stock. Title of Class of Stock Beneficial Owner Number of Shares Held Percentage of Class (1) Common Rick Walchuk 31.52% Beneficial ownership is determined in accordance with SEC rules and includes voting or investment power with respect to securities.All shares of common stock subject to options or warrants exercisable within 60 days of March 15, 2011 are deemed to be outstanding and beneficially owned by the persons holding those options or warrants for the purpose of computing the number of shares beneficially owned and the percentage ownership of that person.They are not, however, deemed to be outstanding and beneficially owned for the purpose of computing the percentage ownership of any other person.Subject to the paragraph above, the percentage ownership of outstanding shares is based on 22,332,500 shares of common stock outstanding as of March 15, 2011. On March 14, 2007, Mr. Daryl Cozac sold a total of 13,990,000 Class A common shares of the Issuer to Neranion Holdings Ltd.On September 20, 2007, Neranion Holdings gifted 8,990,000 to 44 individuals. On November 26, 2008, Neranion Holdings Ltd. sold 5,000,000 shares of the Company’s Class A common stock, representing 28% of the total issued and outstanding shares to Rick Walchuk, a director and officer of the Company. The Company’s major shareholders do not have any voting rights that differ from any of the other existing shareholders. We have one class of securities issued and outstanding being Class A common shares. We have a total of two (2) record holders known to the Company, holding a total of 1,000 Class A common shares in the United States. There are no arrangements known to us that could at a subsequent date result in a change of control of our Company. Related Party Transactions During the most recently completed fiscal year ended July 31, 2010 and to the date of this report where practicable, transactions in which a director or executive officer or nominee for election as a director, or any member of the immediate family of any director or executive officer of Viosolar had, or is to have a direct or indirect material interest, are as follows: On November 26, 2008, Neranion Holdings Ltd. sold 5,000,000 shares of the Company’s Class A common stock, representing 28% of the total issued and outstanding shares to Rick Walchuk, a director and officer of the Company. 21 During the fiscal year ended July 31, 2010, Mr. Rick Walchuk, a Director of the Company advanced funds in the amount of $106,677 for the Company’s operation. As at July 31, 2010 the Company owed Mr. Walchuk an amount totaling $619,863 ($487,522 – 2009) including accrued interest. On July 31, 2008, the Board of Directors approved a series of promissory notes in respect of funds advanced by Mr. Walchuk for operations bearing interest at 5% per annum. As a result of the agreements, the Company has accrued interest totaling $25,664 (2009-$25,352) in respect of amounts advanced to the close of the fiscal year. On July 31, 2010, Mr. Walchuk reached Assignment and Assumption Agreements with several third parties whereby Mr. Walchuk assigned the entire amount of $619,863 to these parties.As a result the debt has been reclassified on the Company’s balance sheet to Notes Payable. During the fiscal year ended July 31, 2010, the Company accrued management fees totaling $96,000 ($96,000 – 2009) to two directors of the Company, being Rick Walchuk and Michael Soursos.The Company did not make any cash payments to either director, leaving an amount of $205,000 owing to Mr. Walchuk and an amount of $93,059 owing to Mr. Soursos.On July 31, 2010, Mr. Soursos reached an Assignment and Assumption Agreement with a third-party whereby Mr. Soursos assigned the amount of $93,059 to the third-party. As a result the debt has been reclassified on the Company’s balance sheet to Notes Payable. During fiscal year ended July 31, 2010 the Company accrued invoices for services totaling $34,798 (2009 - $13,554) from a Company for which a director acts as a consultant.The Company did not make any cash payments. The totaling amount of $66,533 is included on the Company’s balance sheet as Accounts payable – related party. During the years ended July 31, 2008 and 2007 respectively, we incurred $72,000 and $36,000 in rent under a month to month sublease for office space with Bruca Trading, Limited.Two directors of the Company also act as consultants to Bruca Trading Ltd.(the “Bruca”) The lease agreement was terminated on September 15, 2008. At July 31, 2009, $36,000 was unpaid under the agreement.On July 31, 2010, Bruca reached an Assignment and Assumption Agreement with a third-party whereby Bruca assigned the amount of $36,000 to the third-party and as a result, the amount has been reclassified on the Company’s balance sheet to Notes Payable. Interests of Experts and Counsel Not applicable. ITEM 8.FINANCIAL INFORMATION Consolidated Statements, and Other Financial Information The required audited financial statements for the fiscal year ended July 31, 2010 and 2009 are provided at the end of this annual report starting on Page F-1. Significant Changes Other than as disclosed herein, no significant change has occurred in our financial statements since the fiscal year ended July 31, 2010. ITEM 9.THE OFFER AND LISTING Our common stock is quoted for trading on the OTC Bulletin Board under the symbol "VIOSF", and as at January 13, 2011, to the date of the filing of this report, “VIOSE”.Our Class A common stock was initially quoted on January 3, 2006.We also trade on the Frankfurt exchange under the symbol “SDE.F” and have traded on this exchange since June 13, 2007. We have no other classes of stock quoted on any markets. There were no trades of our Class A common stock during fiscal 2006. Following are the annual high and low market closing bid prices for our common stock presented for the four most recent fiscal years.There was no trading in our Class A common stock in the prior fiscal years. 22 Period High Low Fiscal Year 2007 (Aug 06 – Jul 07) Fiscal Year 2008 (Aug 07 – Jul 08) Fiscal Year 2009 (Aug 08 – Jul 09) Fiscal Year 2010 (Aug 09 – July 10) Following are the high and low market prices for our common stock presented for each full financial quarter for the three most recent fiscal years and subsequent periods. Period High Low August 1, 2007 to October 31, 2007 November 1, 2007 to January 31, 2008 February 1, 2008 to April 30, 2008 May 1, 2008 to July 31, 2008 August 1, 2008 to October 31, 2008 November 1, 2008 to January 31, 2009 February 1, 2009 to April 30, 2009 May 1, 2009 to July 31, 2009 August 1, 2009 to October 31, 2009 November 1, 2009 to January 31, 2010 February 1, 2010 to April 30, 2010 May 1, 2010 to July 31, 2010 August 1, 2010 to October 31, 2010 November 1, 2010 to January 31, 2011 Following are the high and low closing bid prices for each of the most recent full six months. Month High Low September 2010 October, 2010 November 2010 December 2010 January 2011 February 2011 ITEM 10.ADDITIONAL INFORMATION Share Capital Not applicable. Memorandum and Articles of Association Incorporated by reference in Form F-1/A filed on August 9, 2005. Material Contracts With the divestiture of EPE., there are no material contracts outside of the ordinary course of business in the two years preceding the date of this report. 23 Exchange Controls As of the date hereof, there are no governmental laws, decrees or regulations in Canada on the export or import of capital, or which impose foreign exchange controls or affect the remittance of interest, dividends or other payments to non-resident holders of our common stock.However, dividends paid to U.S. residents, are subject to a 15% withholding tax or a 5% withholding tax for dividends if the shareholder is a corporation owning at least 10% of the outstanding voting shares of our Company pursuant to Article X of the reciprocal tax treaty between Canada and the U.S. (see Item 10E "Taxation" below). Except as provided in the Investment Canada Act, which has provisions that restrict the holding of voting shares by non-Canadians, there are no limitations specific to the rights of non-Canadians to hold or vote our common shares under the laws of Canada or Alberta, or in our charter documents.The following summarizes the principal features of the Investment Canada Act for non-Canadian residents proposing to acquire our common shares. This summary is of a general nature only and is not intended to be, and should not be construed to be, legal advice to any holder or prospective holder of our common shares, and no opinion or representation to any holder or prospective holder of our common shares is hereby made.Accordingly, holders and prospective holders of our common shares should consult with their own legal advisors with respect to the consequences of purchasing and owning our common shares. The Investment Canada Act governs the acquisition of Canadian businesses by non-Canadians.Under the Investment Canada Act, non-Canadian persons or entities acquiring "control" (as defined in the Investment Canada Act) of a corporation carrying on business in Canada are required to either notify, or file an application for review with, Industry Canada.Industry Canada may review any transaction which results in the direct or indirect acquisition of control of a Canadian business, where the gross value of corporate assets exceeds certain threshold levels (which are higher for investors from members of the World Trade Organization, including United States residents, or World Trade Organization member-controlled companies) or where the activity of the business is related to Canada’s cultural heritage or national identity.No change of voting control will be deemed to have occurred, for purposes of the Investment Canada Act, if less than one-third of the voting control of a Canadian corporation is acquired by an investor. If an investment is reviewable under the Investment Canada Act, an application for review in the form prescribed is normally required to be filed with Industry Canada prior to the investment taking place, and the investment may not be implemented until the review has been completed and the Minister responsible for the Investment Canada Act is satisfied that the investment is likely to be of net benefit to Canada.If the Minister is not satisfied that the investment is likely to be of net benefit to Canada, the non-Canadian applicant must not implement the investment, or if the investment has been implemented, may be required to divest itself of control of the Canadian business that is the subject of the investment. Certain transactions relating to our common stock would be exempt from the Investment Canada Act, including: (a) the acquisition of our common stock by a person in the ordinary course of that person’s business as a trader or dealer in securities; (b) the acquisition of control of our Company in connection with the realization of security granted for a loan or other financial assistance and not for a purpose related to the provisions of the Investment Canada Act; and (c) the acquisition of control of our Company by reason of an amalgamation, merger, consolidation or corporate reorganization following which the ultimate direct or indirect control in fact of our Company, through ownership of our common stock, remains unchanged. Taxation Material Canadian Federal Income Tax Consequences We consider that the following general summary fairly describes the principal Canadian federal income tax consequences applicable to a holder of our common stock who is a resident of the United States, who is not, will not be and will not be deemed to be a resident of Canada for purposes of the Income Tax Act(Canada) and any applicable tax treaty and who does not use or hold, and is not deemed to use or hold, his common stock in the capital of our Company in connection with carrying on a business in Canada (a "non-resident holder"). 24 This summary is based upon the current provisions of the Income Tax Act, the regulations thereunder (the "Regulations"), the current publicly announced administrative and assessing policies of the Canada Revenue Agency and the Canada - United States Tax Convention (1980), as amended (the "Treaty").This summary also takes into account the amendments to the Income Tax Act and the Regulations publicly announced by the Minister of Finance (Canada) prior to the date hereof (the "Tax Proposals") and assumes that all such Tax Proposals will be enacted in their present form.However, no assurances can be given that the Tax Proposals will be enacted in the form proposed, or at all.This summary is not exhaustive of all possible Canadian federal income tax consequences applicable to a holder of our common stock and, except for the foregoing, this summary does not take into account or anticipate any changes in law, whether by legislative, administrative or judicial decision or action, nor does it take into account provincial, territorial or foreign income tax legislation or considerations, which may differ from the Canadian federal income tax consequences described herein. This summary is of a general nature only and is not intended to be, and should not be construed to be, legal, business or tax advice to any particular holder or prospective holder of our common stock, and no opinion or representation with respect to the tax consequences to any holder or prospective holder of our common stock is made.Accordingly, holders and prospective holders of our common stock should consult their own tax advisors with respect to the income tax consequences of purchasing, owning and disposing of our common stock in their particular circumstances. Dividends Dividends paid on our common stock to a non-resident holder will be subject under the Income Tax Act to withholding tax which tax is deducted at source by our Company.The withholding tax rate for dividends prescribed by the Income Tax Act is 25% but this rate may be reduced under the provisions of an applicable tax treaty. Under the Treaty, the withholding tax rate is reduced to 15% on dividends paid by our Company to residents of the United States and is further reduced to 5% where the beneficial owner of the dividends is a corporation resident in the United States that owns at least 10% of the voting stock of our Company. The Treaty provides that the Income Tax Act standard 25% withholding tax rate is reduced to 15% on dividends paid on stock of a corporation resident in Canada (such as our Company) to residents of the United States, and also provides for a further reduction of this rate to 5% where the beneficial owner of the dividends is a corporation resident in the United States that owns at least 10% of the voting stock of the corporation paying the dividend. Capital Gains A non-resident holder is not subject to tax under the Income Tax Act in respect of a capital gain realized upon the disposition of a common share of our Company unless such share is "taxable Canadian property" (as defined in the Income Tax Act) of the non-resident holder.Our common stock generally will not be taxable Canadian property of a non-resident holder unless the non-resident holder alone or together with non-arm’s length persons owned, or had an interest in an option in respect of, not less than 25% of the issued stock of any class of our capital stock at any time during the 60 month period immediately preceding the disposition of the stock.In the case of a non-resident holder resident in the United States for whom stock of our Company are taxable Canadian property, no Canadian taxes will generally be payable on a capital gain realized on such stock by reason of the Treaty unless the value of such stock is derived principally from real property situated in Canada. Material United States Federal Income Tax Consequences The following is a general discussion of certain possible United States Federal foreign income tax matters under current law, generally applicable to a U.S. Holder (as defined below) of our common stock who holds such stock as capital assets.This discussion does not address all aspects of United States Federal income tax matters and does not address consequences peculiar to persons subject to special provisions of Federal income tax law, such as those described below as excluded from the definition of a U.S. Holder.In addition, this discussion does not cover any state, local or foreign tax consequences.See "Certain Canadian Federal Income Tax Consequences" above. The following discussion is based upon the Internal Revenue Code of 1986, as amended (the "Code"), Treasury Regulations, published Internal Revenue Service ("IRS") rulings, published administrative positions of the IRS and court decisions that are currently applicable, any or all of which could be materially and adversely changed, possibly on a retroactive basis, at any time.In addition, this discussion does not consider the potential effects, both adverse and beneficial, of any recently proposed legislation which, if enacted, could be applied, possibly on a retroactive basis, at any time.No assurance can be given that the IRS will agree with such statements and conclusions, or will not take, or a court will not adopt, a position contrary to any position taken herein. 25 The following discussion is for general information only and is not intended to be, nor should it be construed to be, legal, business or tax advice to any holder or prospective holder of our common stock, and no opinion or representation with respect to the United States Federal income tax consequences to any such holder or prospective holder is made.Accordingly, holders and prospective holders of common shares are urged to consult their own tax advisors with respect to Federal, state, local, and foreign tax consequences of purchasing, owning and disposing of our common shares. U.S. Holders As used herein, a "U.S. Holder" includes a holder of less than 10% of our common shares who is a citizen or resident of the United States, a corporation created or organized in or under the laws of the United States or of any political subdivision thereof, any entity which is taxable as a corporation for United States tax purposes and any other person or entity whose ownership of our common stock is effectively connected with the conduct of a trade or business in the United States.A U.S. Holder does not include persons subject to special provisions of Federal income tax law, such as tax-exempt organizations, qualified retirement plans, financial institutions, insurance companies, real estate investment trusts, regulated investment companies, broker-dealers, non-resident alien individuals or foreign corporations whose ownership of our common stock is not effectively connected with the conduct of a trade or business in the United States and shareholders who acquired their stock through the exercise of employee stock options or otherwise as compensation. Distributions The gross amount of a distribution paid to a U.S. Holder will generally be taxable as dividend income to the U.S. Holder for United States federal income tax purpose to the extent paid out of our current or accumulated earnings and profits, as determined under United States federal income tax principles.Distributions which are taxable dividends and which meet certain requirements will be "unqualified dividend income" and taxed to U.S. Holders at a maximum United States federal rate of 15%.Distributions in excess of our current and accumulated earnings and profits will be treated first as a tax-free return of capital to the extent the U.S. Holder’s tax basis in the common stock and, to the extent in excess of such tax basis, will be treated as a gain from a sale or exchange of such stock. Capital Gains In general, upon a sale, exchange or other disposition of common stock, a U.S. Holder will generally recognize a capital gain or loss for United States federal income tax purposes in an amount equal to the difference between the amounts realized on the sale or other distribution and the U.S. Holder’s adjusted tax basis in such stock.Such gain or loss will be a United States source gain or loss and will be treated as a long-term capital gain or loss if the U.S. Holder’s holding period of the stock exceeds one year.If the U.S. Holder is an individual, any capital gain will generally be subject to United States federal income tax at preferential rates if specified minimum holding periods are met.The deductibility of capital losses is subject to significant limitations. Foreign Tax Credit A U.S. Holder who pays (or has had withheld from distributions) Canadian income tax with respect to the ownership of our common stock may be entitled, at the option of the U.S. Holder, to either a deduction or a tax credit for such foreign tax paid or withheld.Generally, it will be more advantageous to claim a credit because a credit reduces United States Federal income taxes on a dollar-for-dollar basis, while a deduction merely reduces the taxpayer’s income subject to tax.This election is made on a year-by-year basis and generally applies to all foreign income taxes paid by (or withheld from) the U.S. Holder during that year.There are significant and complex limitations which apply to the tax credit, among which is an ownership period requirement and the general limitation that the credit cannot exceed the proportionate share of the U.S. Holder’s United States income tax liability that the U.S. Holder’s foreign source income bears to his or its worldwide taxable income. In determining the application of this limitation, the various items of income and deduction must be classified into foreign and domestic sources.Complex rules govern this classification process.There are further limitations on the foreign tax credit for certain types of income such as "passive income", "high withholding tax interest", "financial services income", "shipping income", and certain other classifications of income.The availability of the foreign tax credit and the application of these complex limitations on the tax credit are fact specific and holders and prospective holders of our common stock should consult their own tax advisors regarding their individual circumstances. 26 Passive Foreign Investment Corporation We do not believe that we are a passive foreign investment corporation (a "PFIC") because we have realized no income, domestic or foreign.However, since PFIC status depends upon the composition of a company’s income and assets and the market value of its assets and stock from time to time, there is no assurance that we will not be considered a PFIC for any taxable year.If we were treated as a PFIC for any taxable year during which a U.S. Holder held stock, certain adverse tax consequences could apply to the U.S. Holder. If we are treated as a PFIC for any taxable year, gains recognized by such U.S. Holder on a sale or other disposition of stock would be allocated ratably over the U.S. Holder’s holding period for the stock.The amount allocated to the taxable year of the sale or other exchange and to any year before we became a PFIC would be taxed as ordinary income.The amount allocated to each other taxable year would be subject to tax at the highest rate in effect for individuals or corporations, as applicable, and an interest charge would be imposed on the amount allocated to such taxable year.Further, any distribution in respect of stock in excess of 125% of the average of the annual distributions on stock received by the U.S. Holder during the preceding three years or the U.S. Holder’s holding period, whichever is shorter, would be subject to taxation as described above.Certain elections may be available to U.S. Holders that may mitigate some of the adverse consequences resulting from PFIC status.However, regardless of whether such elections are made, dividends paid by a PFIC will not be "qualified dividend income" and will generally be taxed at the higher rates applicable to other items of ordinary income. We will establish an office for the Company in the U.S. and engage in a U.S. trade or business for U.S. tax purposes.Therefore, future foreign source income should not result in the Company being classified as a PFIC. U.S. Holders and prospective holders should consult their own tax advisors regarding the potential application of the PFIC rules to their ownership of our common stock. Dividends and Paying Agents Not applicable. Statements by Experts Not applicable. Documents on Display Documents and agreements concerning our Company may be viewed by appointment during regular business hours atKolokotroni 2A, 17563 Paleo Faliro, Athens, Greece. I.Subsidiary Information As disclosed in the notes to our Financial Statements. ITEM 11.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 12.DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES Not applicable. 27 PART II ITEM 13.DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES Not applicable. ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS Not applicable. ITEM 15T.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures As required by Rule 13a-15 under the Securities Exchange Act of 1934, as of the end of the period covered by this annual report, being July 31, 2010, we have carried out an evaluation of the effectiveness of the design and operation of our Company’s disclosure controls and procedures.This evaluation was carried out under the supervision and with the participation of our Company’s management, including our Chief Executive Officer and our Chief Financial Officer.Based upon that evaluation, our Chief Executive Officer and our Chief Financial Officer concluded that our disclosure controls and procedures are effective as at the end of the period covered by this annual report.There have been no changes in our internal controls over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect our internal controls over financial reporting. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported, within the time period specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934 is accumulated and communicated to management including our Chief Executive Officer and Chief Financial Officer as appropriate, to allow timely decisions regarding required disclosure. Evaluation of Disclosure Controls and Procedures Our management, under supervision and with the participation of the Chief Executive Officer and the Chief Financial Officer, evaluated the effectiveness of our disclosure controls and procedures, as defined under Exchange Act Rule 13a-15(e).Based upon this evaluation, the Chief Executive Officer and Chief Financial Officer concluded that, as of July 31, 2010, the disclosure controls and procedures were effective to ensure that information required to be disclosed in the Company’s Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities Exchange Commission’s rules and forms. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined under Exchange Act Rules 13a-15(f) and 14d-14(f).Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Management assessed the effectiveness of the Company’s internal control over financial reporting as of July 31, 2010.In making the assessment, management used the criteria issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework.Based on its assessment, management concluded that, as of July 31, 2010, the Company’s internal control over financial reporting was effective to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to the temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. 28 Changes in Internal Control over Financial Reporting There have been no changes in our internal controls over financial reporting that occurred during the period covered by this annual report to the filing of this annual report that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. ITEM 16.[RESERVED] ITEM 16A.AUDIT COMMITTEE FINANCIAL EXPERT We presently do not have an audit committee and accordingly, we do not have an audit committee member who qualifies as an "audit committee financial expert" or who is "independent" as that is defined by Rule 4200(a)(15) of the NASDAQ Market Place Rules.Our board of directors performs the same functions as an audit committee.Due to our limited operations, we have determined it is not feasible at this time to have an audit committee. ITEM 16B.CODE OF ETHICS We have not adopted a written code of ethics.We have not seen any need to adopt a written code of ethics on the basis that our corporate culture effectively deters wrongdoing and promotes honest and ethical conduct, full, fair and accurate, timely, and understandable disclosure in reports and documents, the compliance with applicable governmental laws, rules and regulations, the prompt internal reporting. ITEM 16C.PRINCIPAL ACCOUNTANT FEES AND SERVICES Our board of directors appointed ABBM Group, Ltd LLP.as our principal accountant to audit our financial statements for the fiscal years ended July 31, 2010, 2009, and 2008. ABBM Group, Ltd LLP is a registered public accounting firm that assumed the practice and PCAOB registration of Bateman McDuffie, Inc. (formerly known as Bateman & Co., Inc., P.C.), the auditors of the Company since inception. The shareholders of Bateman McDuffie, Inc. are partners in ABBM Group, Ltd LLP. Audit Fees We incurred audit fees for audits of our financial statements, billed by ABBM Group, Ltd LLP of $26,888 during the fiscal year ended July 31, 2010 and $10,596 during the fiscal year ended July 31, 2009. Audit Related Fees The fees billed for assurance and related services by ABBM Group, Ltd LLP relating to the performance of the audit or review of our financial statements, which are not reported under the heading "Audit Fees" above, for the fiscal years ended July 31, 2010, 2009 and 2008, were Nil. Tax Fees For the fiscal years ended July 31, 2010, 2009, and 2008 the aggregate fees billed for tax compliance, tax advice and tax planning by ABBM Group, Ltd LLP were Nil. All Other Fees For the fiscal years ended July 31, 2010, 2009, and 2008the aggregate fees billed by ABBM Group, Ltd LLP, as applicable, for products and services, other than the services set out above, were Nil. 29 Audit Committee Pre-Approved Procedures Our board of directors pre-approves all services provided by our principal accountant.All of the services and fees described under the heading "Audit Fees", "Audit Related Fees", "Tax Fees" and "All Other Fees" above were reviewed and approved by our board of directors before the respective services were rendered and none of such services were approved by our board of directors pursuant to paragraph (c)(7)(i) of Rule 2-01 of Regulation S-X. ITEM 16D.EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES Not applicable. ITEM 16E.PURCHASES OF EQUITY SECURITIES BY OUR COMPANY AND AFFILIATED PURCHASERS Not applicable. ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT Our accountants since inception have been ABBM Group, Ltd. LLP. ABBM Group, Ltd LLP is a registered public accounting firm that assumed the practice and PCAOB registration of Bateman McDuffie, Inc. (formerly known as Bateman & Co., Inc., P.C.), the auditors of the Company since inception.The shareholders of Bateman McDuffie, Inc. are partners in ABBM Group, Ltd LLP.We do not consider this to be a change in our certifying accountant as it was a successor to our prior audit firm; however, we have included the information here for informational purposes only. ITEM 16G. CORPORATE GOVERNANCE Not applicable. 30 PART III ITEM 17.FINANCIAL STATEMENTS See Item 18 "Financial Statements" below. ITEM 18.FINANCIAL STATEMENTS Our audited financial statements for the fiscal years ended July 31, 2010, 2009 and 2008 are provided herein starting on page F-1. 31 VIOSOLAR INC. (a development stage enterprise) FINANCIAL STATEMENTS With Report of Independent Registered Public Accounting Firm FOR THE FISCAL YEARS END JULY 31, 2010, 2009 and 2008 REPORTED IN UNITED STATES DOLLARS Page Audited Financial Statements Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations and Comprehensive Income (Loss) F-4 Consolidated Statements of Stockholders’ Deficit F-5 Consolidated Statements of Cash Flows F-6 Notes to Financial Statements F-7 to F-21 F-1 ABBM Group, Ltd LLP Certified Public Accountants 19 Briar Hollow Lane, Suite 263 Houston, Texas 77027 (713) 552-9800 FAX (713) 552-9700 www.abbmgroup.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Viosolar, Inc. We have audited the accompanying consolidated balance sheets of Viosolar, Inc., (an Alberta, Canada corporation and a development stage enterprise) as of July 31, 2010, 2009 and 2008, and the related consolidated statement of operations, comprehensive income (loss), stockholders’ equity (deficit), and cash flows for each of the three years in the period ended July 31, 2010, and for the period from inception, July19, 2004, through July 31, 2010. Viosolar’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Viosolar, Inc. (a development stage enterprise) as of July 31, 2010, 2009 and 2008, and the results of its consolidated operations and its consolidated cash flows for each of the three years in the period ended July 31, 2010, and for the period from inception, July 19, 2004, through July31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company is engaged in the development stage of a business and has suffered losses from development stage activities to date approximating $4,253,000 and has negative stockholders’ equity of approximately $1,106,000, all of which raise substantial doubt about its ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. ABBM Group, Ltd LLP Houston, Texas March 15, 2011 International Associate, UK 200 GROUP, Affiliated Offices in Principal Cities Around The World F-2 VIOSOLAR INC. (A development stage enterprise) Consolidated Balance Sheets July 31, July 31, July 31, ASSETS Current assets: Cash $ $ $ Prepaid expenses Current assets attributable to discontinued operation Total current assets Property and equipment attributable to discontinued operation - - Intangible assets attributable to discontinued operation - - Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Notes payable $ $ $
